Name: 85/104/EEC: Commission Decision of 24 January 1985 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of copper sulphate originating in Poland and terminating the investigation
 Type: Decision
 Subject Matter: competition;  chemistry;  Europe
 Date Published: 1985-02-12

 Avis juridique important|31985D010485/104/EEC: Commission Decision of 24 January 1985 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of copper sulphate originating in Poland and terminating the investigation Official Journal L 041 , 12/02/1985 P. 0013 - 0014*****COMMISSION DECISION of 24 January 1985 accepting an undertaking given in connection with the anti-dumping proceeding concerning imports of copper sulphate originating in Poland and terminating the investigation (85/104/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas: A. Provisional action (1) The Commission, by Regulation (EEC) No 2908/84 (2), imposed a provisional anti-dumping duty on imports of copper sulphate originating in Poland. By the same Regulation undertakings offered by the Bulgarian and Hungarian exporters concerned were accepted by the Commission. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, the Polish exporter and an importer concerned requested and were granted an opportunity to be heard by the Commission. Community producers also made written submissions making known their views on the duty. C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission, therefore, considers its findings on dumping as set out in Regulation (EEC) No 2908/84 to be definitive. D. Injury (4) No new evidence regarding injury to the Community industry has been submitted and the Commission has, therefore, considered its findings on injury as set out in Regulation (EEC) No 2908/84 to be definitive. In the Commission's view, therefore, the facts as finally determined show that the injury being caused by dumped imports of copper sulphate originating in Poland, together with such imports from the countries from which undertakings have been accepted, taken in isolation from that caused by other factors, has to be considered as material. E. Community interest (5) No new evidence has been received by the Commission regarding its findings on the Community's interests as expressed in Regulation (EEC) No 2908/84 and the Commission, therefore, has confirmed these findings. In these circumstances, protection of the Community's interest calls for action to be taken regarding imports of copper sulphate from Poland. F. Undertakings (6) The exporter concerned was informed of the main findings of the preliminary investigation and commented on them. An undertaking was subsequently offered by Import & Export of Chemicals Ltd (CIECH), Warsaw, Poland, concerning their exports of copper sulphate to the Community. The effect of the said undertaking will be to increase import prices to the Community to the level necessary to eliminate the dumping found. In these circumstances, the undertaking offered is considered acceptable and the investigation may, therefore, be terminated without imposition of anti-dumping duties. No objection to this course was raised in the Advisory Committee. HAS DECIDED AS FOLLOWS: Article 1 The undertaking offered by Import & Export of Chemicals Ltd (CIECH), Warsaw, Poland, in connection with the anti-dumping investigation concerning imports of copper sulphate falling within subheading ex 28.38 A II of the Common Customs Tariff, corresponding to NIMEXE code 28.38-27 and originating in Poland is hereby accepted. Article 2 The anti-dumping investigation referred to in Article 1 is hereby terminated. Done at Brussels, 24 January 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 275, 18. 10. 1984, p. 12.